 1
                           UNITED STATES DISTRICT COURT
 2                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 3

 4   UNITED STATES OF AMERICA,

 5                          Plaintiff,

 6         v.                                            C18-747 TSZ

 7   BOBBY WOLFORD TRUCKING &                            ORDER
     SALVAGE, INC.; and KARL FREDERICK
 8   KLOCK PACIFIC BISON, LLC,

                            Defendants.
 9

10         Plaintiff’s counsel having telephonically advised the Court that this matter has

11 been resolved and that no issue remains for the Court’s determination,

12         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

13 prejudice and without costs. The trial date of March 23, 2020, and all related dates and

14 deadlines are STRICKEN.

15         In the event settlement is not perfected, any party may move to reopen and trial

16 will be scheduled, provided such motion is filed within 90 days of the date of this Order.

17         The Clerk is directed to CLOSE this case and to send a copy of this Order to all

18 counsel of record.

19         IT IS SO ORDERED.

20         Dated this 24th day of February, 2020.

21

22
                                                     A
                                                     Thomas S. Zilly
                                                     United States District Judge
23

     ORDER - 1
